DETAILED ACTION
This is a non-final Office action in response to the remarks filed 05/11/2021.

Status of Claims
Claims 1-14 and 16-25 are pending;
Claims 1-14, 16-18, and 20-23 were previously presented; claim 15 has been cancelled; claim 19 is original; claims 24 and 25 have been withdrawn;
Claims 1-4, 7-11, 16, 18, and 19 are rejected; claims 5, 6, 12-14, 17, and 20-23 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections presented in the Office action mailed 03/08/2021 have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheung et al. (US 10,876,325 B2), hereinafter Cheung.
Regarding claim 1, Cheung discloses a bracket assembly (1, 2, fig 1) for mounting a display monitor to a support structure (see Figure 11), the bracket assembly comprising: a back plate (110, fig 8B, see annotation) configured to mount to the support structure (see Figure 11); a first back plate extension (120, fig 8B, see annotation) disposed along one side of said back plate (see Figures 1 and 8B); a front plate (210, fig 8B, see annotation) configured to mount to the display monitor (see Figure 11); a first front plate extension (220, fig 8B, see annotation) disposed along one side of said front plate (see Figures 1 and 8B); a contact area (310, fig 8B, see annotation; alternatively, 320, fig 8B, see annotation) formed by said first front plate extension overlapping said first back plate extension (see Figure 8B), the contact area being configured to transfer a weight of the display monitor to the support structure (see Figures 8B and 11 for the contact area 310; see Figures 8B and 16 for the contact area 320); and a volume (40, fig 5) at least partially enclosed by said front plate, said back plate, said first front plate extension, and said first back plate extension for housing an 
[AltContent: textbox (220 – First Front Plate Extension)][AltContent: connector]

    PNG
    media_image1.png
    406
    259
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (120 – First Back Plate Extension)]


[AltContent: textbox (110 – Back Plate)][AltContent: textbox (210 – Front Plate)][AltContent: connector]
[AltContent: connector]

[AltContent: textbox (Vertically Upward)]
[AltContent: textbox (Back)][AltContent: textbox (Front)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (Vertically Downward)]


    PNG
    media_image2.png
    308
    440
    media_image2.png
    Greyscale



[AltContent: connector][AltContent: textbox (211 – Upper Edge)][AltContent: connector][AltContent: textbox (320 – Contact Area)]
[AltContent: connector][AltContent: textbox (Annotation of Selected Portion of Figure 8B)][AltContent: textbox (121 – Over Surface)][AltContent: connector]
[AltContent: connector][AltContent: textbox (111 – Upper Edge)][AltContent: connector][AltContent: connector]
[AltContent: connector]
[AltContent: textbox (122 – Edge Surface)][AltContent: textbox (221 – Under Surface)]
[AltContent: textbox (222 – Under Surface)][AltContent: textbox (310 – Contact Area)]


Regarding claim 2, wherein the contact area (310, fig 8B, see annotation) is formed between an over surface (121, fig 8B, see annotation) of the first back plate extension and an under surface (221, fig 8B, see annotation) of the first front plate extension.
Regarding claim 3, wherein the contact area (320, fig 8B, see annotation) is formed between an edge surface (122, fig 8B, see annotation, also see Figure 3A, the inner perimeter-looped edge surface of the slot 30 of the first back plate extension 120) of the first back plate extension and an under surface (222, fig 8B, see annotation) of the first front plate extension.
Regarding claim 4, wherein the edge surface of the first back plate extension is angled in the upward direction from an upper edge (111, fig 8B, see annotation) of the back plate to more securely hold the display monitor (see Figure 8B).
Regarding claim 7, wherein the first front plate extension is on an upper edge (211, fig 8B, see annotation) of the front plate.
Regarding claim 8, wherein the first back plate extension is angled in the upward direction from an upper edge (111, fig 8B, see annotation) of the back plate to more securely hold the display monitor (see Figure 8B).
Regarding claim 9, wherein the first front plate extension is angled in the downward direction from an upper edge (211, fig 8B, see annotation) of the front plate.
Regarding claim 10, the bracket assembly comprising a second front plate (230, fig 1, see annotation) extension and a third front plate extension (240, fig 1, see annotation) disposed on said front plate for positioning the front plate on the back plate (see Figure 4A), wherein said volume is more enclosed by said second and third front plate extensions (see Figures 4A and 5-7).

    PNG
    media_image3.png
    528
    838
    media_image3.png
    Greyscale
[AltContent: textbox (240 – Third Front Plate Extension)]



[AltContent: connector]

[AltContent: connector]

[AltContent: textbox (230 – Second Front Plate Extension)]


Regarding claim 11, wherein the first front plate extension is disposed between the second and third front plate extensions (see Figure 1).
Regarding claim 16, the bracket assembly further comprising a cable fixture (61, fig 7, the cable 60 is fixed to the power transformer 61) attached to the first back plate extension (see Figure 7, see col 7, lines 46-56, note that the power transformer 61 is attached to the electronic device, which is in turn attached to the bracket assembly 1, 2 via the VESA bracket 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 10,876,325 B2), hereinafter Cheung, in view of Yamamori et al. (US 10,663,108 B2), hereinafter Yamamori.
Regarding claim 18, Cheung discloses a bracket assembly (1, 2, fig 1) for mounting a display monitor to a support structure (see Figure 11), the bracket assembly comprising: a back plate (110, fig 8B, see annotation) having a plurality of mounting elements (24, fig 2) arranged for receiving fasteners to mount the back plate to the support surface (see Figures 2 and 11, see col 7, lines 35-39); a first back plate extension (120, fig 8B, see annotation) disposed along one side of said back plate (see 
Cheung does not disclose the bracket assembly, wherein the plurality of mounting elements are a plurality of mounting fixtures arranged according to VESA standard.
Yamamori teaches a bracket assembly (see Figure 10) comprising: a plate (14, fig 10) including a plurality of mounting fixtures (31, fig 10) arranged according to VESA standard (col 10, lines 13 and 14) to receive fasteners (15, fig 10) passing through a plurality of holes (28, fig 10) in the plate.

    PNG
    media_image4.png
    765
    591
    media_image4.png
    Greyscale













Regarding claim 19, wherein the mounting fixtures are configured to mount the back plate to a boom arm (Yamamori: see Figure 10; similar to the present application, the mounting fixtures 31 of Yamamori have the configurations to mount the back plate 110 of Cheung to a boom arm).

Allowable Subject Matter
Claims 5, 6, 12-14, 17, and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631